         Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                 Crim. No. 20-1486 KG

STETSON SHANE BARNES,

       Defendant.

                    AMENDED MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant Stetson Shane Barnes’ “Motion to

Sever Defendant Stetson Shane Barnes’ Trial from Other Co-Defendants’ Trials and

Memorandum in Support Thereof” (Motion to Sever), filed February 11, 2021. (Doc. 85). The

Motion to Sever is now fully and timely briefed. See (Docs. 88, 102, 103, 107, and 108).

Having considered the briefing, the Superseding Indictment (Doc. 93), the United States’

submissions (Docs. 107 and 108), the controlling law, and for the following reasons, the Court

denies the Motion to Sever without prejudice.

I. The Superseding Indictment

       This case involves a carjacking resulting in the death of J.S. Count 1 charges conspiracy

to commit carjacking against all Defendants: Stetson Shane Barnes, Donald Alfred Busch, Jehra

Lynn Hedgecock, and Tyson Lee Terrell. Count 1 alleges that from May 27, 2019, to May 28,

2019, Defendants “were at a mobile home on a property shared by” Barnes and Terrell. (Doc.

93) at 2. While at the mobile home, Busch allegedly “solicited the assistance of” Barnes,

Hedgecock, and Terrell to go “to J.S.’s home to physically assault J.S. and take one of J.S.’s
         Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 2 of 13




motorcycles.” Id. According to Count 1, “Hedgecock agreed to use her truck to transport the

motorcycle that the group intended to take from J.S.” Id.

       Count 1 further alleges that on May 28, 2019, Hedgecock drove Barnes, Busch, and

Terrell “to J.S.’s home where they intended to physically assault J.S. and take one of J.S.’s

motorcycles.” Id. Hedgecock purportedly “knocked on the front door of J.S.’s home in an

attempt to draw J.S. out of his home.” Id. at 3. Meanwhile, Busch allegedly found the

motorcycle “he intended to take under J.S.’s carport and began the process of pushing the

motorcycle off of J.S.’s property.” Id.

       Count 1 alleges that when J.S. exited his home Barnes, Hedgecock, and Busch each

pointed a firearm at J.S. Id. Court 1 also alleges that, at the same, Terrell “unsuccessfully

attempted to jumpstart a different motorcycle while standing under J.S.’s carport.” Id.

According to Count 1, after Barnes, Hedgecock, and Busch pointed their firearms at J.S.,

“Hedgecock got into the driver’s seat of her truck;” “Terrell got into the front passenger seat of”

the truck; “Barnes got into the back seat of” the truck; and “Busch pushed the stolen motorcycle

off of J.S.’s property.” Id.

       In addition, Count 1 alleges that, as Hedgecock drove away from J.S.’s home, “Barnes

fired multiple rounds of ammunition from the back seat of … Hedgecock’s truck into J.S.’s

home.” Id. “One of those rounds of ammunition” allegedly “struck and killed J.S.” Id.

Hedgecock then purportedly “stopped her truck on the side of the road” so Barnes and Terrell

could help Busch load the stolen motorcycle onto the bed of Hedgecock’s truck. Id. at 4.

Finally, Count 1 alleges that Hedgecock drove Barnes, Busch, and Terrell back to Barnes’

mobile home. Id.




                                                 2
            Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 3 of 13




        Count 2 charges all Defendants with carjacking resulting in a death as well as aiding and

abetting. Counts 3 and 4 charge Hedgecock and Busch, respectively, with brandishing a firearm

in relation to a crime of violence. Count 5 charges Barnes with brandishing a firearm and

discharging a firearm in relation to a crime of violence, which caused a death. In Counts 6 and 7,

Barnes and Busch, respectively, are charged with being a felon in possession of a firearm and

ammunition.

II. The Motion to Sever

        Barnes moves under Fed. R. Crim. P. 14 and the Fifth, Sixth, and Fourteenth

Amendments of the United States Constitution to sever his trial from the trial of the other co-

Defendants.1 Barnes maintains that although he has not given any statements to the police, his

three co-Defendants have. Barnes also maintains that a question exists as to whether Defendants

intended to steal a motorcycle belonging to J.S. or whether they intended to retrieve a motorcycle

belonging to Busch. Barnes further maintains that evidence suggests that J.S. fired a gun first

and nearly hit Barnes and another co-Defendant before “defendants return[ed] fire.” See (Doc.

85) at 2.

        Barnes argues first that this case presents a Bruton issue in that Barnes may be deprived

of his Sixth Amendment right to confrontation and his Fourteenth Amendment due process right

to cross-examination if his co-Defendants’ incriminating police statements are introduced at a

joint trial and co-Defendants choose not to testify at the joint trial. See Bruton v. United States,

391 U.S. 123 (1968). Next, Barnes argues that the complexity of the case supports severance.

Finally, Barnes argues that co-Defendants have defenses which are antagonistic to his defense

1
  The Court notes it granted Barnes’ request that the Court order the United States to “deliver to
the Court for in camera inspection any defendant’s statement that the government intends to use
as evidence.” (Doc. 85) at 23. In fact, the United States has already filed those statements with
the Court. See (Docs. 103, 107, and 108).

                                                  3
          Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 4 of 13




and that a joint trial will unduly prejudice him. The United States opposes the Motion to Sever

in its entirety.2 Notably, Barnes did not file a reply to the United States’ opposition nor did he

object to the United States’ subsequent Court-ordered submissions. See (Doc. 108).

III. Discussion

        Federal Rule of Criminal Procedure 8(b) sets forth the parameters under which an

indictment may charge two or more defendants. Pursuant to Rule 8(b), an indictment may

charge two or more defendants “if they are alleged to have participated in the same act or

transaction, or in the same series of acts or transactions, constituting an offense or offenses.”

Furthermore, Rule 8(b) directs that “[a]ll defendants need not be charged in each count” to be

charged together in one indictment.

        Federal Rule of Criminal Procedure 14(a), however, circumscribes the prosecutor’s broad

authority under Rule 8(b) to join multiple defendants in a single indictment, explaining that “[i]f

the joinder of … defendants in … a consolidation for trial appears to prejudice a defendant …,

the court may order separate trials of counts, sever the defendants’ trials, or provide any other

relief that justice requires.” Both the Advisory Committee Notes following Rule 14 and the

Tenth Circuit state that “the question whether to grant a severance is generally left within the

discretion of the trial court.” Fed. R. Crim. P. 14 advisory committee notes, 1966 amendment;

see also United States v. Hutchinson, 573 F.3d 1011, 1026 (10th Cir. 2009) (noting that

“tailoring of the relief to be granted, if any, is left to the district court’s sound discretion”)

(citation omitted).


2
  The United States also seeks a hearing to provide the Court and the parties with a copy of
Busch’s police statement with proposed redactions and substitutions. After the United States
filed its response, the Court ordered the United States to file that redacted police statement along
with the original unredacted police statement, which the United States has done. See (Docs. 103
and 108). Since the Court and the parties now have access to those police statements, the Court
finds no reason to grant the United States’ request for a hearing.
                                                    4
         Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 5 of 13




       It is well-established that joint trials of multiple defendants who are indicted together “are

preferred because ‘they promote efficiency and serve the interests of justice by avoiding the

scandal and inequity of inconsistent verdicts.’” United States v. Hall, 473 F.3d 1295, 1301 (10th

Cir. 2007) (quoting Zafiro v. United States, 506 U.S. 534, 537 (1993)); see also United States v.

Rogers, 921 F.2d 975, 984 (10th Cir. 1990) (stating that “we strike a balance in favor of joint

trials”) (internal quotations omitted). “Inasmuch as severance is a matter of discretion and not of

right, the defendant must bear a heavy burden of showing real prejudice to his case” to convince

a court not to hold a joint trial. Hall, 473 F.3d at 1302 (citation omitted); see also Hutchinson,

573 F.3d at 1025 (holding that defendant “was obliged to show, among other things, that the

denial of severance would result in ‘actual prejudice’ to his defense”) (internal citation omitted).

       The Tenth Circuit has articulated a three-step inquiry to guide lower courts in considering

a defendant’s motion to sever. United States v. Pursley, 474 F.3d 757, 765 (10th Cir. 2007).

First, courts must consider “whether the defenses presented are ‘so antagonistic that they are

mutually exclusive.’” Id. (quoting United States v. Peveto, 881 F.2d 844, 857 (10th Cir. 1989)).

Second, “a defendant must further show ‘a serious risk that a joint trial would compromise a

specific trial right … or prevent the jury from making a reliable judgment about guilt or

innocence.’” Id. (quoting Zafiro, 506 U.S. at 539). Third, and finally, courts must “weigh[] the

prejudice to a particular defendant caused by joinder against the obviously important

considerations of economy and expedition in judicial administration.” Id. (citing Peveto, 881

F.2d at 857).

       A. First Step: Antagonistic Defenses

       “A mere conflict of theories or one defendant’s attempt to cast blame on another does not

require severance.” Peveto, 881 F.2d at 857. “Defenses are mutually antagonistic if ‘the conflict



                                                 5
         Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 6 of 13




between codefendants’ defenses [is] such that the jury, in order to believe the core of one

defense, must necessarily disbelieve the core of the other.’” Pursley, 474 F.3d at 765 (citation

omitted). Put another way, defendants must show that “the acceptance of one party’s defense

would tend to preclude the acquittal of the other, or that the guilt of one defendant tends to

establish the innocence of the other.” Id. (quoting Peveto, 881 F.2d at 857).

       Here, Barnes asserts that “Busch will almost certainly have to say that he told the co-

defendants the purpose of going to the house was to steal the bike….” (Doc. 85) at 21-22.

Barnes, on the other hand, contends that he had a different intent: to take back a motorcycle he

believed belonged to Busch. Barnes further notes that “[s]everal co-defendants[, including

Busch,] have altered their stories about whether or not the intent was to steal the motorcycle or

retrieve what rightfully belonged to Mr. Busch.” Id. at 21.

       To convict a defendant of carjacking, the United States must

       prove beyond a reasonable doubt the following elements: (1) that [the defendant] took a
       motor vehicle from the person or presence of another; (2) that he did so by force,
       violence or intimidation; (3) that [the defendant] intended to cause death or serious bodily
       harm; and (4) that the motor vehicle had been transported, shipped, or received in
       interstate or foreign commerce.

United States v. Gurule, 461 F.3d 1238, 1243 (10th Cir. 2006). Barnes argues, in essence, that

his defense to the carjacking charge is that he did not “take” the motorcycle from J.S. because

Barnes believed that the motorcycle belonged to Busch, not J.S. Consequently, Barnes contends

that the United States cannot prove beyond a reasonable doubt the first element of the carjacking

charge as it applies to him.

       However, “subjective motivation in acquiring possession or control of the victim’s

vehicle is irrelevant to whether the government established the ‘taking’ element of 18 U.S.C. §

2119.” Id. As the Tenth Circuit explained, “to establish element one, the government need only



                                                 6
         Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 7 of 13




show that the defendant engaged in the prohibited conduct, i.e., acquiring possession or control

of the victim’s vehicle in the presence of another by force or intimidation.” Id. The taking

element does not require an intent to steal. United States v. Payne, 83 F.3d 346, 347 (10th Cir.

1996) (disagreeing with defendant that “the taking element requires an intent to steal….”).

       On the other hand, “the taker’s purpose and motives in taking the vehicle have relevance

on the issue of whether he had the requisite criminal intent for carjacking (element three)

(intention to cause death or serious bodily harm)….” 3 Gurule, 461 F.3d at 1243. “[T]he intent

element can be satisfied when the government proves that the defendant possessed a ‘conditional

intent’ at the time he demands or takes control of the car—that is, the government need not prove

that the defendant possessed ‘a specific and unconditional intent to kill or harm in order to

complete the proscribed offense.”’ United States v. Folse, 2021 WL 1749472, at *10 (10th Cir.).

In other words, conditional intent requires that the defendant intended “to seriously harm or kill

the driver if that action had been necessary to complete the taking of the car.” Holloway v.

United States, 526 U.S. 1, 11–12 (1999).

       Barnes’ asserted belief that Busch owned the motorcycle is plainly not relevant to the

third carjacking element. Whether Barnes intended to cause death or serious bodily harm, if

necessary, to take the motorcycle has nothing to do with whether the taking was lawful or not.

Given that Barnes’ purported defense is not a defense to the carjacking charge, Barnes has failed

to demonstrate that the defenses are mutually antagonistic.




3
  The Court notes that the Tenth Circuit agrees with the First Circuit’s “holding that a defendant
can be found guilty of aiding and abetting under § 2119[, the carjacking statute,] if he
‘consciously shared some knowledge of the principal’s criminal intent.’” United States v.
Vallejos, 421 F.3d 1119, 1123 (10th Cir. 2005) (citation omitted).

                                                 7
         Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 8 of 13




       B. Second Step: Serious Risk that a Joint Trial would Compromise Specific Trial Rights
       or Prevent a Jury from Making a Reliable Judgment about Guilt or Innocence

       Barnes argues that a joint trial would compromise his constitutional rights to confront and

cross-examine witnesses at trial if co-Defendants’ incriminating police statements are introduced

at a joint trial and co-Defendants do not testify. Barnes further seems to argue that the complex

nature of this case would prevent a jury from making a reliable judgment about his guilt or

innocence.

               1. Serious Risk of Compromise of Specific Trial Rights

        In its response, the United States dispels Barnes’ concerns about a joint trial

compromising his constitutional trial rights. First, the United States notes that Hedgecock is a

cooperating witness who will testify at trial. Barnes, therefore, will have an opportunity at trial

to confront Hedgecock and cross-examine her about any incriminating police statements.

       Second, Terrell “has only spoken to the government pursuant to a Kastigar-protected

debrief.”4 (Doc. 102) at 8. Consequently, “[p]ursuant to the government’s agreement with

Terrell, no statement made by Terrell during the course of the debrief could be used against

Terrell during the government’s case-in-chief against Terrell.” Id. “[I]f Terrell testified at trial

and made statements inconsistent with what he said at the Kastigar debrief, then the government

could introduce evidence regarding such statements to rebut any evidence or factual assertations

made by or on behalf of Terrell.” Id. In that situation, like with Hedgecock, Barnes would have

an opportunity at trial to confront and cross-examine Terrell.




4
 “An immunity agreement granting a defendant use immunity is commonly referred to as a
Kastigar agreement.” United States v. Darwich, 574 F. App'x 582, 592 (6th Cir. 2014) (citing
Kastigar v. United States, 406 U.S. 441, 453 (1972)). “[U]se immunity precludes only the use of
the suspect’s statements in a prosecution against him.” Id.


                                                  8
          Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 9 of 13




       Third, with respect to Busch, the United States admits that he “is in a different position

than either Jehra Hedgecock or Tyson Terrell” because Busch “gave one post-arrest statement to

law enforcement investigators and is not currently cooperating with the government.” Id.

Consequently, confrontation issues associated with Busch’s statements must be analyzed under

Bruton.

       The United States Supreme Court in Bruton

       held that the Sixth Amendment right to confront adverse witnesses is violated if the
       defendant’s non-testifying codefendant makes an extrajudicial confession that implicates
       the defendant and the Government introduces the confession into evidence at their joint
       trial, even if the jury is instructed to consider the confession only against the codefendant.

United States v. Verduzco-Martinez, 186 F.3d 1208, 1212 (10th Cir. 1999). “Where, however, a

confession is not facially incriminating and becomes so only when linked with evidence later

introduced at trial, there is not the overwhelming probability that jurors will be unable to obey an

instruction that they disregard an incriminating inference.” United States v. Coleman, 2020 WL

3051577, at *3 (D.N.M.) (citing Richardson v. Marsh, 481 U.S. 200, 208 (1987)).

       In a Bruton situation, a court can “protect the defendant’s Sixth Amendment rights” in

three ways, including “severing the trial, or … redacting the portions of the co-defendant's

confession that incriminate the non-confessing defendant coupled with the use of limiting

instructions.” Id. In this case, Barnes seeks severance to cure Bruton issues while the United

States believes redacting Busch’s police statement will cure those issues.

       As to the severance remedy, “[i]t is up to the court to decide whether the risk of prejudice

arising from Bruton issues is high enough to warrant severance.” Id. For example, severance

“may be required where the admission of the redacted statement distorts the meaning of the

statement or excludes information substantially exculpatory of the declarant.” United States v.

Lujan, 529 F. Supp. 2d 1315, 1322 (D.N.M. 2007). With respect to redaction, “[a] non-testifying

                                                 9
        Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 10 of 13




co-defendant’s confession is properly redacted if it eliminates any reference to the defendant’s

name and to his existence….” Id. The Tenth Circuit has held

       that where a defendant’s name is replaced with a neutral pronoun or phrase there is no
       Bruton violation, providing that the incrimination of the defendant is only by reference to
       evidence other than the redacted statement and a limiting instruction is given to the jury.
       Where, however, it is obvious from consideration of the confession as a whole that the
       redacted term was a reference to the defendant, then admission of the confession violates
       Bruton, regardless of whether the redaction was accomplished by use of a neutral
       pronoun or otherwise.

Verduzco-Martinez, 186 F.3d at 1214.

       Having reviewed Busch’s original unaltered police statement and the United States’

redacted version of Busch’s police statement, the Court finds that the redacted police statement

eliminates any reference to Barnes’ name and, as a whole, does not refer to Barnes’ existence.5

See (Doc. 108). Moreover, the redacted police statement neither distorts the meaning of the

police statement nor does it exclude substantially exculpatory information. For these reasons,

the Court determines that the United States properly redacted Busch’s police statement and that

Busch’s redacted police statement cures any Bruton issues. The Court, therefore, concludes that

Bruton does not mandate severance under the circumstances here.

               2. Serious Risk that a Joint Trial would Prevent a Jury from Making a Reliable
               Judgment about Guilt or Innocence

       Barnes also seems to argue that the complexity of a joint trial in this case poses a serious

risk that a jury could not make a reliable judgment about his guilt or innocence. This case,


5
  Of course, for the redacted police statement to make sense, it must refer to a third person
involved in taking J.S.’s motorcycle. The Court notes that portions of the redacted police
statement refer to a male instead of referring to Barnes by name. Compare (Doc. 108-1) at 34
(“Because, honestly, if Stetson didn’t go, he probably would have never even called us.”) with
(Doc. 108-2) at 34 (“Because, honestly, if that person didn’t go, he probably would have never
even called us.”). Other portions refer only to a “person.” Compare (Doc. 108-1) at 7 (“Tyson
was in the back and Stetson was in the front?”) with (Doc. 108-2) at 7 (“Tyson was in the back
and another person was in the front?”). Otherwise, the redactions do not refer to a person at all.
Compare (Doc. 108-1) at 16 (“Stetson’s house”) with (Doc. 108) at 16 (“the house”).
                                                10
         Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 11 of 13




however, is “not so complex, the number of defendants so great, or the disparity in culpability of

the defendants so extreme that severance [is] required.” See United States v. Hardwell, 80 F.3d

1471, 1487 (10th Cir. 1996) (internal citation omitted). As such, the Court concludes that the

conduct of each Defendant in this case and the Counts enumerated in the Superseding Indictment

would not “prevent the jury from making a reliable judgment about guilt or innocence.” See

Pursley, 474 F.3d at 765.

        C. Third Step: Weighing Prejudice to Barnes against Economy and Expedition in
        Judicial Administration

        Barnes argues that he will be prejudiced by a joint trial because he will be deprived of his

constitutional rights to confront and cross-examine witnesses at trial. As described above,

Plaintiff will not suffer any such prejudice with respect to Hedgecock and Terrell. Furthermore,

Busch’s redacted police statement cures any Bruton concerns as to Busch.

        In addition, for the reasons stated above, the case is not so complex that a joint trial will

prejudice Barnes. Indeed, “there is no prejudice if the evidence is such that the jury could

compartmentalize it against each defendant,” which is the case here. See United States v. Hines,

696 F.2d 722, 732 (10th Cir. 1982).

        Also, to the extent that any prejudice could infect Barnes’ right to a fair trial, “limiting

instructions are ordinarily sufficient to cure potential prejudice.” Hardwell, 80 F.3d at 1487

(citation omitted); see also Zafiro, 506 U.S. at 538-39 (noting that “[m]utually antagonistic

defenses are not prejudicial per se” and “Rule 14 does not require severance even if prejudice is

shown; rather, it leaves the tailoring of the relief to be granted, if any, to the district court's sound

discretion”). The Court will, as it normally does, instruct the jury to consider guilt and

innocence separately for each Defendant. The Court further observes that




                                                   11
        Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 12 of 13




       when defendants properly have been joined under Rule 8(b), a district court should grant
       a severance under Rule 14 only if there is a serious risk that a joint trial would
       compromise a specific trial right of one of the defendants, or prevent the jury from
       making a reliable judgment about guilt or innocence. Such a risk might occur when
       evidence that the jury should not consider against a defendant and that would not be
       admissible if a defendant were tried alone is admitted against a codefendant. For
       example, evidence of a codefendant's wrongdoing in some circumstances erroneously
       could lead a jury to conclude that a defendant was guilty. When many defendants are
       tried together in a complex case and they have markedly different degrees of culpability,
       this risk of prejudice is heightened.

Zafiro, 506 U.S. at 539. Here, Barnes simply has not carried his heavy burden of demonstrating

“real” or “actual” prejudice should the Court hold a joint trial.

       With regard to the “important considerations of economy and expedition in judicial

administration,” separate trials for Barnes and his co-Defendants require the United States to

present its case twice. See Pursley, 474 F.3d at 765 (citing Peveto, 881 F.2d at 857). As the

Court finds no prejudice to Barnes if all Defendants are tried together, the Court need not

balance prejudice against “considerations of economy and expedition” in conducting two

separate trials. See also id. at 767 (explaining that when court “found no prejudice at all,” there

was “nothing to balance in this step”). Therefore, “considerations of economy and expedition in

judicial administration” necessarily prevail in this situation. See also id. at 765 (citing Peveto,

881 F.2d at 857).

       D. Conclusion

       The Court concludes first that Barnes does not have a defense let alone one that would be

“so antagonistic” to the defenses of his co-Defendants as to be “mutually exclusive.” Peveto,

881 F.2d at 857. Second, the Court concludes that Barnes has not demonstrated “a serious risk

that a joint trial would compromise a specific trial right … or prevent the jury from making a

reliable judgment about guilt or innocence.” See Zafiro, 506 U.S. at 539. Third, the Court

concludes that Barnes will not suffer any “real” or “actual” prejudice in a joint trial. In light of

                                                 12
        Case 5:20-cr-01486-KG Document 170 Filed 08/02/21 Page 13 of 13




these conclusions and the judicial preference to conduct trials jointly, Barnes is not entitled to a

severed trial under Rule 14(a). Hence, the Court denies the Motion to Sever without prejudice.

       IT IS ORDERED that

       1. the United States’ request for a hearing on the Motion to Sever Defendant Stetson

Shane Barnes’ Trial from Other Co-Defendants’ Trials and Memorandum in Support Thereof

(Doc. 85) is denied; and

       2. the Motion to Sever Defendant Stetson Shane Barnes’ Trial from Other Co-

Defendants’ Trials and Memorandum in Support Thereof (Doc. 85) is denied without prejudice.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                 13
